Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Huang on Thursday, September 16th, 2021.
The application has been amended as follows:

8.  (currently amended)  A preparation method of an intelligent water-control and gas-diversion particle for water-gas reservoirs, comprising the following steps:
Step 1:  
Step 2:  
Step 3:  
Step 4:  0C to form a migration protection layer, such that the migration protection layer is wrapped on an outer surface of the water discharge and gas diversion layer; and
Step 5:  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review and further consideration of the claim limitations and the Applicant’s Remarks dated 09/10/2021, the Applicant’s amendments are novel and the arguments are persuasive.  As a result, the examiner withdraws the previous rejections set forth in the Non-Final office action dated 08/04/2021.
 however, Sinclair fails to expressly disclose the particulate core comprising a plurality of barbs.  Sinclair further fails to disclose that the plurality of barbs has a plurality of roots located at a periphery of the core body and a plurality of barbed terminals extended outwards from the periphery of the core body (see Applicant’s arguments/remarks on Pages 13 and 14 of the remarks dated 09/10/2021), as instantly outlined in the amended Independent claims 1 and 8.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674